Citation Nr: 9917294	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a postoperative right knee ligament 
reconstruction, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The appellant served on active duty from June 9, 
1981 to March 6, 1985 and from December 3, 1985 to December 
21, 1988.

The Board notes that the veteran requested a hearing at the 
RO, as a result of which a hearing was scheduled for March 
19, 1998.  However, at the request of the veteran, such 
hearing was re-scheduled for June 12, 1998 and then again for 
July 20, 1998.  Although the veteran's mailed hearing notice 
was not returned as undeliverable, the veteran failed to 
appear for the July 20, 1998 hearing and there was no further 
request by either the veteran or his representative to 
reschedule the hearing.  Therefore, the request for a hearing 
will be considered withdrawn and the Board will proceed with 
review on the present record.  See 38 C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  The veteran was scheduled to undergo a VA examination on 
December 11, 1998; however, he failed to report to such VA 
examination.

2.  There has been no good cause shown for the veteran's 
failure to appear for scheduled VA examination.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the residuals of a postoperative right knee 
ligament reconstruction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §3.655 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).    Further, when a 
veteran asserts a claim for an increased rating, the VA has a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  38 C.F.R. § 5107(a). 

In this case, on December 11, 1998, the veteran was scheduled 
for a VA examination in order to ascertain the severity of 
his right knee disability.  However, the veteran failed to 
attend such examination.  Subsequently, in a January 1999 
Supplemental Statement of the Case, the veteran was notified 
that evidence expected from the December 1998 examination, 
which might have been material to the outcome of his claim, 
could not be considered and that, if he wished 
reconsideration of his claim, he must submit written 
indication of his willingness to report to a VA examination.  
And, upon a review of the claims file, the record does not 
contain any communication from the veteran in this regard.

Additionally, the Board notes that the record includes the 
veteran's treatment records from the Durham VA Medical Center 
(VAMC) dated from July 1997 to August 1997, as well as 
records from the Columbia VAMC dated from September 1997 to 
January 1998.  These records basically describe the treatment 
the veteran received for his right knee disability.  
Furthermore, the record includes a September 1997 VA 
examination report indicating that the veteran presented 
evidence of right knee pain with varus and valgus stress, 
some patellofemoral tenderness to direct palpation, and a 
right knee range of motion from 0 to 120 degrees.  More 
importantly, the record includes medical records from the 
Kansas City VAMC dated from February 1998 to October 1998 
which contain September 28, 1998 medical notations indicating 
that the veteran was scheduled to undergo a right knee 
arthroscopy on September 28, 1998, as well as contain an 
October 2, 1998 surgical report describing such right knee 
arthroscopy. 

Upon a review of the veteran's case, the Board finds that the 
veteran's last VA examination dates back to September 1997, 
which is prior to his September 1998 right knee arthroscopy, 
as well as that the current evidence of record fails to 
contain sufficient information which would allow the Board to 
make a determination as to the present severity of the 
veteran's disability.  As such, the VA has a duty to assist 
the veteran in the development of the facts pertinent to his 
claim, see 38 U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 
126 F. 3d 1464 (1997), and thus, the veteran is entitled to 
an additional VA examination to better determine the present 
state of his service-connected right knee disability, 
specially given the fact that he underwent surgery in 
September/October 1998. 

However, given that the veteran was scheduled for a VA 
examination on December 11, 1998, but failed to report to the 
VA examination and has not shown good cause for such failure 
to report, the Board finds that the VA has clearly fulfilled 
its duty to assist the veteran and cannot proceed further in 
evaluating his disability.  As the United States Court of 
Appeals for Veterans Claims (Court) has held, the duty to 
assist is not a "one-way street," and if a veteran has 
information that is essential in evaluating his claim, he 
cannot sit passively in waiting.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

The applicable law provides that when continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination, and the claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  38 C.F.R. § 3.655(a),(b). The Board finds that based 
upon the veteran's failure to report to the scheduled VA 
examination, his claim for an increased rating must be 
denied.




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the residuals of a postoperative right knee 
ligament reconstruction is denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

